Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 06, 2021

The Court of Appeals hereby passes the following order:

A21A1538. BROWN v. THE STATE.

      Jimell Raheem Brown is proceeding pro se in this appeal, which was docketed
on May 27, 2021. Brown’s brief of appellant was due 20 days later, on June 16, 2021.
Over ten days have passed since the due date, and Brown has not filed a brief of
appellant. Accordingly, Brown’s appeal is hereby DISMISSED for failure to file a
brief. See Court of Appeals Rule 23 (a).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/06/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.